   THE SEHAT LAW FIRM, P.L.C.
 1 Cameron Sehat, Esq. (SBN: 256535)
   18881 Von Karman Ave., Suite 850
 2 Irvine, California 92612
   Telephone: (949) 825-5200
 3 Facsimile: (949) 313-5001
   Email: cameron@sehatlaw.com
 4
     Attorney for Petitioner J.M.
 5
 6                             UNITED STATES DISTRICT COURT
 7                            EASTERN DISTRICT OF CALIFORNIA
 8
                                                       Case No.: 2:19-CV- 02297
 9 J.M., a minor, by and through his guardian
10 ad litem Christopher Martinez, individually         ORDER RE PETITION FOR
   and as successor-in-interest to Alberto             APPOINTMENT OF GUARDIAN AD
11 Wayne Martinez, deceased; TAMMY                     LITEM (F.R.C.P. 17(c)(2),
   MARTINEZ, individually; MANUEL
12
   MARTINEZ, individually
13
                 Plaintiff,
14
15         vs.

16   COUNTY OF TEHAMA, a governmental
     entity; and DOES one thru ten, individually
17
18               Defendants.
19
20
21
22
23
24
25
26
27
28
                                                   1
            [PROPOSED] ORDER FOR APPOINTMENT OF GUARDIAN AD LITEM (F.R.C.P. 17(c)(2)
1          Good cause appearing, the Petition for an order appointing Christopher Martinez

2    as guardian ad litem for Petitioner is hereby GRANTED. The January 27, 2020 hearing

3    date as to this motion only (Docket No. 10) is VACATED.

4
           IT IS SO ORDERED.
5
6    Dated: December 27, 2019

7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                2
            [PROPOSED] ORDER FOR APPOINTMENT OF GUARDIAN AD LITEM (F.R.C.P. 17(c)(2)
